Citation Nr: 1601015	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  04-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine, prior to December 8, 2008.

2.  Entitlement to a rating in excess of 20 percent for degenerative changes of the lumbar spine during the period from December 8, 2008 to November 28, 2012.

3.  Entitlement a rating in excess of 40 percent for degenerative changes of the lumbar spine, on and after November 28, 2012.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to June 2003.  

This matter come before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2003 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which granted service connection for degenerative changes of the lumbar spine L5-S1, and assigned an initial 10 percent disability rating, effective July 1, 2003.  In April 2005, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to surgical or other treatment requiring convalescence, effective from September 7, 2004, to November 1, 2004; a 10 percent rating was resumed from November 1, 2004.  

In April 2007, the Board issued a decision that denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In October 2008, the Veteran's attorney and the VA General Counsel filed a joint motion to remand.  In November 2008, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  In April 2009, the RO assigned an initial 20 percent disability rating for degenerative changes of the lumbar spine, effective December 8, 2008.  

In January 2011, the Board remanded the issue of entitlement to a higher initial rating for the service-connected low back disability for further development in -compliance with the Joint Motion.  Following the requested development, in May 2013, a Decision Review Officer (DRO) decision increased the evaluation for degenerative changes of the lumbar spine L5-S1 from 20 percent to 40 percent, effective November 28, 2012.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in May 2013.  

In February 2015, the Board again remanded the case for further evidentiary development.  Following the requested development, an SSOC was issued in July 2015.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's impairment of his lower extremities due to his service-connected intervertebral disc disease of the low back has been separately adjudicated by VA and is no longer on appeal.  See Locklear v. Shinseki, 24Vet. App. 311, 315 (2011).  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his low back disability is productive of severe limitation of motion of the lumbar spine; however, throughout the appeal the preponderance of the evidence shows that the Veteran did not have ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12 month period.  Bedrest has not been prescribed.  


CONCLUSIONS OF LAW

With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for low back disability have been met, effective from July 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5295 (2003, 2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

This claim arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the question decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations but argues, as set forth below that the earlier VA examination are inadequate and that the Board should rely on the findings and conclusions set forth in the November 2012 VA examination and addenda to that VA examination report.  See October 2015 argument by the Veteran's attorney.  Because the Board agrees, and because all pertinent treatment records have been obtained, the Board finds that the duty to assist has been satisfied.

II.  Factual background.

The Veteran asserts, in essence, that he should be granted a 40 percent rating since July 2003, i.e., throughout the appeal, because he has had pain and corresponding functional impairment that most closely approximates severe limitation of motion and/or limitation of flexion to 30 degrees.  In this alternative, he maintains that the case should be remanded for another VA examination.

The service treatment reports (STRs) show that the Veteran received clinical attention for low back pain.  In August 1994, he was seen for complaints of low back pain for the past day; he stated that he began to experience pain while exercising the day before.  The assessment was possible recurrent herniated L4-L5.  In October 1995, the Veteran was again seen for complaints of lower back pain, which radiates to the sides from the middle of the lower back; the assessment was lumbar strain.  He was again seen in March 1999 for complaints of low back pain.  A treatment note, dated in July 2000, reflects an assessment of recurrent low back strain with limited flexion.  A treatment note, dated July 9, 2001, reported that the Veteran had been seen in physical therapy approximately 27 times for low back pain.  He also received lumbar epidural steroid injections in January 2002.  A Magnetic Resonance Image (MRI), dated in January 2002, revealed findings that were consistent with multilevel degenerative changes and disc extrusion L5- S1 level.  A January 2003 retirement examination noted lower back pain; it was reported that the Veteran had been issued a TENS unit.  

The Veteran's initial claim for compensation for low back pain (VA Form 21-526) was received in February 2003.  Submitted in support of the claim was the report of a compensation examination conducted at a military clinic in March 2003, prior to the Veteran's retirement.  At that time, the Veteran reported that he originally injured his low back while doing physical training in 1984.  He reported that he had been treated in the past with Motrin, Flexeril, physical therapy, and spinal injections, with good results.  The Veteran was presently asymptomatic and on no medications for his back.  On examination, the Veteran's back was reported to be straight, with negative deformity, normal posture, and negative muscle spasm.  It was noted that the low back had a full range of motion (side bending, rotation, flexion, and extension) without pain or restriction.  The clinical diagnosis was occasional low back pain secondary to degenerative facet and spinal changes.  

VA progress notes dated from June 2003 through July 2004 show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  In July 2003, it was noted that the Veteran was wearing a TENS unit.  He did not have any bladder or bowel problems.  He did report some radiation of pain and numbness in the right leg to the knee.  The assessment was low back pain.  

The Veteran was afforded a VA examination in July 2004.  At that time, he reported injuring his back in service in 1991; since then, he reported having a flare-up every six to twelve months, which causes him severe pain for three to four weeks.  The Veteran indicated that, when he has a flare-up, the pain is an 8-10 on a ten point scale and he takes Vioxx and Flexeril; the last time he had a flare-up was two weeks ago.  He uses a TENS unit when he has a flare-up.  He states he was able to continue to work with the flare-up in his back due to the TENS unit.  The Veteran did report that, when he does have a flare-up, he is not able to do certain duties of his job including heavy lifting and he also has limitations on his range of motion.  The Veteran noted that the pain is located in his lower back and radiates down his right posterior thigh and usually stops at his mid-thigh, but more recently he has them radiating down to his knee.  He also has had, more recently, some pains radiating to his left thigh.  He described the pain as a stabbing and burning type pain.  He denied any loss of control of bowels or bladder related to his back.  The Veteran indicated that there were certain activities he was not able to do at home, including mowing, reaching over head, and going up and down the stairs.  He also reported difficulty stooping or bending over.  

On examination, it was noted that the spine was in normal alignment with some mild palpable tenderness in the lumbar region.  Deep tendon reflexes were 2+bilaterally for his lower extremities.  His lower extremity strength was 5/5 bilaterally.  He was able to heel walk and toe walk without difficulty.  Straight leg raise test was negative bilaterally.  Range of motion of his spine was as follows: Lateral bending to the right 30 degrees, lateral bending to the left 30 degrees, forward flexion 70 degrees, and extension 20 degrees.  Rotation to the right was to 30 degrees, and rotation to the left was to 30 degrees.  The examiner observed that the Veteran experienced pain with range of motion in all planes especially with forward flexion.  There was no change in range of motion following repetitive movement.  It was noted that x-ray study, performed in July 2003, showed some degenerative changes in the lumbar spine.  The pertinent diagnosis was degenerative disc disease with radicular symptoms.  

Received in September 2004 were treatment reports from St. Joseph Health Center, dated from July 1998 to September 2004.  Among the records was the report of an MRI of the lumbar spine, performed in December 2001, which showed findings of moderate to severe degenerative disease and facet at L5-S1 with slight crowding of the left S1 root and boot exiting roots within the foramina.  An MRI of the spine dated in September 2004 revealed moderate to severe degenerative disease and facet joint change throughout the lumbar spine.  

On the occasion of a VA examination in February 2005, the Veteran reported that, for the past two months, he had had flare-ups (pain level of 7/10) approximately every third week lasting approximately two or three days.  He reported using Lortab with moderate help.  The Veteran related that his back problem caused pain at work approximately every three weeks, but he noted that he had not lost any time at work because of his back.  The Veteran also denied that his back interfered with his daily activities.  The Veteran denied pain radiation; however, he had had a right foot drop since surgery, which had now leveled off.  It was noted that the Veteran was not using any back braces; however, it was possible that he will need a foot drop splint in the future.  

Examination disclosed the patient to have an obvious right foot drop with ambulation.  Examination disclosed slight mid lumbar area tenderness.  Range of motion testing (and repeated range of motion testing did not change the results) disclosed forward flexion degrees to 80 degrees, backward extension 0 degrees to 20 degrees, flexion right and left bilaterally equals 0 degrees to 30 degrees, and rotation bilaterally equal, left and right 0 degrees to 30 degrees.  Range of motion testing was limited by the pain at all extremes.  DTRs were bilaterally equal and adequate.  Straight leg raising test was negative.  Motor and sensory were within normal limits except for slight right lower extremity, increase sensitivity to pinprick.  The pertinent diagnosis was status post-surgery for right L4-5 herniated disk with right radiculopathy.  

MRI of the lumbar spine, performed in June 2007, revealed findings of focal relatively large left lateral herniated disc fragment, T11-T12; there was also generalized degenerative change of the lumbar spine.  There was no evidence of focal-lumbar disc herniation or focal lumbar spinal stenosis.   

The Veteran was afforded another VA examination in December 2008, at which time he reported having progressive, intermittent low back pain.  The Veteran rated the pain as an 8 on a scale from 1-10; he reported taking Lyrica, Vicodin, and a muscle relaxant with fair response.  He denied any urinary or fecal incontinence but reported having leg/foot weakness and numbness, fatigue, decreased motion, stiffness, weakness, spasms and pain.  The Veteran also reported experiencing flare-ups of moderate intensity.  He reported having an epidural in 2007 and 2008 which required leaving work to put ice/heat/bed rest and taking pain medications.  The Veteran indicated that he is able to walk 1-3 miles and denied using any assistive devices.  

Examination of the spine revealed normal posture and symmetry.  It was observed that the Veteran had difficulty getting out of a chair and he had a slight limp.  There was no evidence of abnormal spinal curvatures or thoracolumbar ankylosis.  No muscle spasm was noted on movement.  Sensation was noted to be abnormal to vibration, pain, and light touch.  Range of motion testing revealed the following: forward flexion was to 60 degrees, normal is to 90 degrees; extension was to 20 degrees, normal is to 30 degrees; lateral flexion to the left and night was to 20 degrees, normal is to 30 degrees; rotation to the left and right was to 20 degrees, normal is to 30 degrees.  The examiner reported objective evidence of pain with repetitive motion but no additional loss in the range of motion after three repetitions.  Current x-ray impression revealed severe L4-S1 degenerative disc disease.  The pertinent diagnosis was bulging disc with lumbar radiculopathy.   

Received in January 2009 were private treatment reports dated from August 2007 to December 2008, which show that the Veteran received clinical attention and treatment for chronic low back pain with radiculopathy.  Subsequently received in September 2009 were private treatment reports dated from June 2007 to December 2008.  These records show that the Veteran continued to receive clinical attention and treatment for chronic low back pain.  

Received in June 2010 were private treatment reports dated in January 2010.  During a clinical visit in January 2010, it was noted that the Veteran presented for evaluation of lumbar spine symptoms.  The Veteran indicated that he continued to have trouble on the right leg, which appeared to be an L5 type pain.  He describes the pain as a burning or discomfort down the side of the leg towards the foot.  It was noted that the Veteran had a history of lumbar radiculopathy and disc herniation with laminectomy on the left for foot drop and leg pain.  He did regain some function and had some improvement in the pain, but he has had residual symptoms.  It was further noted that the Veteran's current problem also involved more back pain than he had previously; he stated that it is difficult for him to get comfortable and he often has to change positions.  He reported having pain across the low lumbar area if he stays in a sitting position for more than a few minutes; he denied any weakness on the right.  His neck pain is described as a pain that starts in the midline and radiates into the trapezius area bilaterally.  There may be a mild component of left-sided radiculopathy.  He denied any myelopathic symptoms.  Examination revealed moderate generalized tenderness in the lumbar area.  No kyphosis, lordosis, or scoliosis was noted.  Lumbar extension was mildly restricted.  He had normal strength and tone.  The assessment was Low back pain and increasing lumbar radiculopathy.  An MRI of the lumbar spine, performed in January 2010, revealed advanced disc and facet degenerative changes evident at L4-LS and L5'-Sl, resulting in bilateral neural foraminal stenosis at these 2 levels, most severe on the right; no significant central canal stenosis appreciated.  

Received in July 2010 were private treatment reports dated from October 2004 to January 2010.  During a routine follow up evaluation in August 2008, it was noted that the Veteran continued to have some degree of radiculopathy.  On examination, he had persistent weakness.  It was noted that he had a bit more difficulty with flexion and extension and some other movements.  He did not show any progressive myelopathy; no other significant neurological deficits were noted.  The examiner stated that he believed the Veteran to be stable, but will continue to need close follow up.  

The Veteran was afforded a VA examination in November 2012.  At that time, he stated that good days are less common than bad days; he noted that good day pain level is a 3, but flares to a 10 on a bad day.  He wears a TENS unit at times.  He takes hydrocodone.  The Veteran had a forward flexion to 45 degrees, with objective evidence beginning at 30 degrees.  Extension was to 10 degrees with pain starting at 5 degrees.  Right lateral flexion was to 30 degrees, with pain starting at 25 degrees.  Left lateral flexion was to 15 degrees with pain.  Right lateral rotation was to 30 degrees with pain, and left lateral rotation was to 30 degrees with pain. After 3 repetitive use testing, forward flexion was to 50 degrees, extension was to 15 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 20 degrees, and lateral rotation was to 30 degrees bilaterally.  The Veteran did not have additional limitation in range of motion of the lumbar spine following repetitive use testing.  He did have functional loss caused by less movement than normal, excess fatigability, pain on movement, and difficulty sitting, standing and weightbearing.  Muscle strength testing was normal.  No atrophy was noted.  Sensory examination was normal.  Straight leg raising was positive in both lower extremities.  It was noted that the Veteran moderate intermittent pain in the right lower extremity, and mild intermittent pain in the left lower extremity.  He had moderate paresthesias in the right lower extremity and severe paresthesias in the left lower extremity.  He had mild numbness in both lower extremities.  The Veteran denied any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  It was noted that the Veteran occasionally uses a cane for balance on a bad day.  MRI LS spine revealed degenerative disc disease L4-L5 with bilateral facet arthropathy right greater than left.  Foraminal narrowing as well as compression on L5 nerve root, bone endplate changes noted at L4 and L5 bodies. Degenerative disc disease noted L5-S1 level with bilateral facet arthropathy, disc bulge causes right foraminal stenosis compression upon the L5 nerve root. The pertinent diagnoses were degenerative disc disease of the lumbar spine, and lumbar radiculopathy.  About 40 minutes after sitting, he has to get up and move around; he has to get up a lot during the day; as a result, he has become less productive.  He no longer able to lift items over 20 pounds due to his back condition.  He is currently a manager, so he doesn't have to lift very much.  The Veteran indicated that she was unable to estimate any additional limitation of motion or other functional impairments during flare-ups or due to pain without restoring to mere speculation.  

In an addendum to the November 2012 VA examination, dated in January 2013, the VA examiner indicated that the Veteran reported that pain was a level 3 at rest, but it flares to a 10 with activity.  She stated that, based on estimation, the Veteran's function may be estimated to decrease by 70 percent with flares.  In another addendum, dated in April 2013, the VA examiner stated that it is estimated that the veteran's range of motion would decrease approximately 50% during flare ups or due to pain based on findings of his November 28, 2012 examination.  Another addendum, dated May 1, 2013, states as to specific ranges of additionally restricted motion of the lumbar spine the Veteran would experience during flare-ups, the following numerical degrees would apply: flexion of 30 degrees, extension of 7 degrees, right lateral lumbar flexion of 18 degrees, left lateral lumbar flexion of 12 degrees, right lumbar spinal rotation of 18 degrees and left lumbar spinal rotation of 18 degrees.  The examiner stated that the above estimations are based on considerably increased pain and likely spasm.  


III.  Legal analysis.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the claim, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as  "seriously disabled " any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  

The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered. However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  

At the outset, the Board notes that the veteran's claim of entitlement to a higher rating for degenerative disc disease of the lumbar spine is an appeal from the initial assignment of a disability rating following the grant of service connection (April 2004 rating decision).  As such, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the outset, it is observed that the schedular criteria for evaluating disabilities of the spine underwent revision during the pendency of this appeal.  Such amendment affected general diseases of the spine and became effective September 26, 2003.  The amendments renumber the diagnostic codes and create a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g) (West 2014); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the amendment discussed above has a specified effective date without provision for retroactive application, it may not be applied prior to its effective date.  As of the effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

The previous version of the rating criteria, in effect when the Veteran filed his claim in February 2003, provided ratings based on limitation of motion of the lumbar spine under Diagnostic Code 5292.  Slight limitation of motion of the lumbar spine was to be rated 10 percent disabling; moderate limitation of motion of the lumbar spine was to be rated 20 percent disabling; and severe limitation of motion of the lumbar spine was to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  The Board will apply this version of the rating criteria for the entire initial rating claim period.  

Disabilities of the spine are currently rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Board will consider these criteria for the initial rating claim period from September 26, 2003 to the present.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

It is noted that diseases and injuries of the spine should be evaluated upon any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).  

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (5). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 amendments also provide a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as follows: with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective from September 26, 2003).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that  "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail. "  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

After having carefully reviewed the evidence of record, the Board finds that, resolving all reasonable in the Veteran's favor, and because the VA examinations conducted prior to November 2012 are not adequate for rating purposes, the evidence supports the assignment of a 40 percent rating, and no more, since July 1, 2003.  

Initially, the Board notes that the 40 percent evaluation is the maximum rating for either limitation of motion of the lumbar spine or lumbosacral strain under the former and the revised criteria.  Therefore, further consideration of these diagnostic codes does not benefit the Veteran.  

With regard to a separate rating for neurological manifestations, the Board notes the RO awarded a separate rating for neurological impairment of the right lower extremities as a result of the Veteran's back disability in April 2005.  The Veteran did not perfect an appeal of the rating assigned for this neurological impairment.  Subsequently, in April 2009, the RO awarded a separate rating for radiculopathy of the left lower extremity as a result of the lumbar spine.  In January 2011, the Board granted an earlier effective date for the award of compensation for radiculopathy of the left lower extremity; however, the Board denied the claim for an increased rating for the radiculopathy of the left lower extremity.  The Veteran did not appeal this decision.  Accordingly, the decision is final.  A higher evaluation of 60 percent is not warranted for the Veteran's combined orthopedic and neurologic manifestations under the old criteria.  

The Veteran does not warrant a higher evaluation under the new criteria either. Under the new Diagnostic Code 5243, intervertebral disc syndrome is rated either under the General Rating Formula for diseases and Injuries of the Spine or under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 60 percent evaluation is not warranted unless there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the Veteran reported flare-ups of back pain during the November 2012 VA examination, there is no evidence of record that the Veteran has suffered any incapacitating episodes.  The Veteran's medical records do not show that bed rest has been prescribed by any health care providers.  In fact, during his November 2012 VA examination, the Veteran denied any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

In addition, the Veteran does not have ankylosis, and indeed, he does not contend otherwise.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  In this case, the Board finds no other provision upon which to assign a higher rating.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disorder has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2014).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the evidence shows that, at last report, the Veteran was working and thus entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board.  See September 2012 private medical report.  Indeed, since that time, neither the Veteran nor his attorney has suggested otherwise.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating, and no more, is granted for the Veteran's low back disability, effective July 1, 2003.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


